EXHIBIT 10.33 

Sale of Business Agreement, dated September 29, 2000, between Anglo Operations
Limited and High Mast Properties 18 Limited and Astec Industries, Inc. for the
purchase of the materials handling and processing products division of the
Boart-Longyear Division of Anglo Operations Limited.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SALE OF BUSINESS AGREEMENT

 

between:

 

 

ANGLO OPERATIONS LIMITED

(Osborn MMD division)

(Registration No: 01/06730/06)

(the "Seller")

 

and

 

 

HIGH MAST PROPERTIES 18 (PROPRIETARY) LIMITED

(Registration No: 2000/015019/07)

(the "Purchaser")

 

and

 

 

ASTEC INDUSTRIES, INC.

(a Tennessee corporation)

("Astec")

 

 

 

Introduction

The seller carries on the business of manufacturing and distributing a range of
bulk materials handling and processing equipment and plant for the mining,
construction and allied industries, with the emphasis on crushing, screening,
feeding, milling and conveying equipment and turnkey plant, as a going concern
and as a separate division under the name and style "Osborn MMD" ("the
business").

Upon and subject to the terms and conditions of this agreement, the purchaser

wishes to purchase, and the seller wishes to sell, the business as a going
concern on the basis that:

1.2.1 notwithstanding the date of signature of this agreement by the party last
to

sign ("signature date"), the sale will take effect on and be with effect from
23h59 South African time on 29 September 2000 ("the effective date");

1.2.2 the purchaser will acquire all of the assets of the seller used in the
conduct of the business including but not limited to:

the plant, machinery, equipment and motor vehicles of the business

listed in the document data pack, headed Depreciation Report - Summary by Assets
type 31/07/00 initialed by the parties for identification purposes ("the data
pack") ("the equipment");

the furniture and fittings utilized in the conduct of the business listed in the
data pack ("the furniture and fittings");

the immovable properties listed in annexure A ("the immovable

properties");

the inventory of the business as at the effective date being raw

materials, finished goods, work in progress, consumable spares, packaging and
goods in transit (being inventory purchased by the seller prior to the effective
date but not yet delivered by that date) ("the inventory");

all the trade debtors/receivables of the business at the effective date as
reflected in the effective date certificate (as defined in 6.4 w) ("the
receivables");

the whole of the goodwill of the seller in the business as at the effective
date, including its trade connections, trade secrets, confidential information
and other intangible assets listed in annexure B used in connection with the
operation of the business and its rights to the names "Osborn" and
"Hadfields"("the goodwill");

prepayments and deposits made by the seller in relation to the

business as at the effective date and in the ordinary cause of business ("the
prepayments and deposits"), collectively "the assets");

1.2.3 the seller will cede and assign to the purchaser all the seller's rights,
title,

interests and Obligations in and to all contracts of whatsoever nature in
respect of the business to which the seller shall, at the effective date, be a
party, including without limitation all leases and suspensive sale agreements
but excluding employment contracts with employees of the seller and contracts in
respect of the excluded assets and the excluded liabilities ("the contracts")

1.2.4 the purchaser will assume all the trade and non trade payables/liabilities
of the business or the seller in respect of the business at the effective date
including, without limitation, any liability in respect of leave pay,
outstanding unpresented cheques as at the effective date and provisions made for
claims under product warranties, as reflected in the effective date certificate
(as defined in 6.4 below) ("the assumed liabilities") but excluding the
following liabilities ("the excluded liabilities"):

the liability of the seller to pay any post retirement medical benefits to
pensioners of the business at the effective date;

any amount owing by the seller to the Boart Longyear Corporate

division of the seller in respect of the business; and any liability in respect
of taxation which relates to any period prior to the effective date. "Taxation"
means normal corporate tax attributable to any income or profits earned by the
business during this period

any liability in respect of taxation which relates to any period prior to the
effective date. "Taxation" means normal corporate tax attributable to any income
or profits earned by the business during this period;

any amount owing by the seller relating to the business in respect of any bank
overdraft.

1.2.5 the sale excludes:

any amount owing to the seller by the Boart Longyear Corporate division of the
seller in respect of the business; and

any credit bank balances and cash on hand as at the effective date;

any claims/credits in respect of taxation, whether current or deferred, if any;

retained earnings of the business as at the effective date; and

any provision made for bad and/or doubtful receivables,

(collectively referred to as "the excluded assets").

1.2.6 the sale herein recorded is subject to and conditional upon the
fulfillment of the suspensive conditions in 2 below;

1.2.7 on the signature date all prior agreements, understandings and
negotiations

(whether oral, written or otherwise), including without limitation, the matters
dealt with in Part A of the letter of understanding between the parties dated 18
August 2000, concerning the proposed sale shall terminate, be of no further
force or effect and shall not give rise to any claims of whatsoever nature
between the parties and the sale shall be governed solely by the terms,
conditions, warranties and provisions of this agreement;

1.2.8 the sale of the assets, the cession and assignment of the contracts and
the

assumption of the assumed liabilities constitute one indivisible transaction;

1.2.9 the closing date of the sale will be the later of 29 September 2000 or the
date on which the last of the suspensive conditions in clause 2 below is met or
waived ("the closing date").

Suspensive Conditions

This agreement (save for the provisions of this clause 2, and clauses 19, 20.4
and 23 by which the parties shall be bound from the signature date) is subject
in its entirety to and conditional upon the fulfillment of the following
suspensive conditions ("the suspensive conditions"):

2.1.1 the board of directors of the purchaser and Astec each passing a
resolution unconditionally approving the sale set out in this agreement and the
purchaser delivering a certified copy thereof to the seller on or before 2
October 2000;

2.1.2 the seller delivers to the purchaser on or before the signature date, a
certified copy of a resolution of the board of directors of the seller
authorizing executives of the seller to conclude this agreement on behalf of the
seller;

2.1.3 the transaction envisaged in this agreement is, if applicable, approved in
writing by the Competition Board or the authorities established in terms of the
Competition Act 89 of 1999, as amended, on or before 30 November 2000 either
unconditionally or subject to such conditions as the parties may accept and
undertake in writing to comply with.

2.1.4 each of Philip Dring, Brian Easton, Alan Forthsythe, Cyril McKechnie, Roy
Frampton and David Steele entering into written employment contracts with the
purchaser on or before 2 October 2000;

2.1.5 the purchaser and Boart Longyear (Zimbabwe) Limited ("BLZ") concluding an
addendum to the sublicence agreement between BLZ and the seller dated 24 January
1995 incorporating, as a minimum, the terms and conditions in annexure H, on
terms and conditions acceptable to BLZ, the seller and the purchaser on or
before 6 October 2000;

2.1.6 the Boart Longyear Pension Fund ("the BL Fund") obtaining unconditional
written approval (or conditional approval, acceptable to the purchaser and the

seller) from the Financial Services Board and other appropriate authorities to
effect the transfers in clause 11.5 below on or before 15 December 2000.

The parties undertake to use their respective reasonable endeavours to procure
the fulfillment of the suspensive conditions as soon as possible after the
signature date and not to deliberately frustrate the fulfillment of the
suspensive conditions.

If all of the suspensive conditions are not fulfilled or waived by the seller
and the purchaser on or before the respective time periods in 2.1 above or by
such later date as the parties may in writing agree to prior to such dates, this
agreement shall lapse and have no further force or effect and the parties shall
be restored as near as may be possible to the positions in which they would have
been had this agreement not been entered into. No party shall have any claims
against the other should this agreement lapse by reason of the non-fulfillment
of any of the suspensive conditions save to the extent that a party may have
breached any of the provisions of 2.2 above.

Each of the parties undertakes to use its best endeavours to procure that all
the

requisite regulatory approvals for the implementation of the sale in this
agreement be secured, including, if necessary, the approval of the sale
contemplated in this agreement by the relevant Competition Authorities, whose
decision and any pre-emptive order made by them shall be binding on the parties,
shall be carried into effect and shall not itself give rise to any claim for
damages by any party against the other.

Sale and Assumption of Liabilities

The seller sells to the purchaser which purchases the business as a going
concern,

which sale:

3.1.1 shall take effect on and be with effect from the effective date;

3.1.2 shall encompass the acquisition by the purchaser of the assets and the

cession and assignments of the contracts;

3.1.3 shall encompass the assumption by the purchaser of the assumed
liabilities.

 

Notwithstanding the signature date:

3.2.1 possession and effective control of the business shall be given to the
purchaser on the closing date; and

3.2.2 ownership and risk in and benefit of the business shall pass to the
purchaser on the effective date.

The purchaser shall be responsible for all the assumed liabilities and the
purchaser

undertakes to pay all the assumed liabilities on due date. The purchaser agrees
to reimburse the seller in respect of any outstanding/unpresented cheques as at
the effective date if and when such cheques are paid out of the sellers bank
account. The purchaser indemnifies the seller against any and all claims which
may be made against the seller arising out of or in connection with the assumed
liabilities.

The purchaser will not assume the excluded liabilities and the seller undertakes
to

discharge all the excluded liabilities. The seller indemnifies the purchaser
against any and all claims which may be made against the business or the
purchaser arising out of or in connection with the excluded liabilities.

The Contracts

The seller and the purchaser undertake to use their best endeavours to procure
that

any other party ("third party") to the contracts shall consent, with effect from
the effective date, to the assignment by the seller to the purchaser of all
rights and obligations under the contracts.

To the extent that the seller and the purchaser:

4.2.1 obtain the consent of any third party as contemplated in 4.1 above, the
seller shall be deemed to have assigned to the purchaser, who shall be deemed to
have accepted, the assignment and delegation of all the seller's rights, title,
interest and obligations in terms of the contracts with effect from the
effective date;

4.2.2 are unable to obtain the consent of any third party for the purpose
contemplated in 4.1 above, then the seller and the purchaser agree that, with
effect from the effective date, they will procure, as between them, that the
rights and obligations under any such contract shall be for the benefit and
account of the purchaser and accordingly:

the purchaser shall be responsible for carrying out and completing any
uncompleted work as subcontractor or sub-lessee to the seller on the basis that
the profit and loss under such contract shall be for the purchaser's account;

any payment received by the seller arising out of such contracts where the right
to receive such payment arises on and/or after the effective date shall be paid
forthwith to the purchaser on receipt thereof; and

the purchaser shall be responsible for all payments to be made by the seller
under such contracts, where the obligation to make such payment arises on and/or
after the effective date.

The purchaser indemnifies the seller against all claims which may be made
against the seller arising out of or in connection with the contracts, the cause
of action in

respect of which claims arose solely after the effective date.

The seller indemnifies the purchaser against all claims, other than claims
arising out of or in connection with the assumed liabilities, which may be made
against the purchaser arising out of or in connection with the contracts, the
cause of action in respect of which claims arose solely before the effective
date. The following terms shall apply to the aforementioned indemnity insofar as
it relates to any product warranty claims:

4.4.1 the indemnity shall apply only to the extent that the product warranty
claims exceed the provision made for product warranty claims in the effective
date

certificate;

4.4.2 the indemnity shall only apply to products manufactured and/or sold and
services rendered before the effective date and for the periods specified in
annexure 1; and

4.4.3 at the end of the period in 4.4.2(ii) above, the purchaser will pay the
seller the unutilised portion of the provision.

4.5 As soon as possible after the effective date, the purchaser shall use its
best endeavours to procure the release of the seller or its holding company or
subsidiaries ("the sureties") from the guarantees, suretyships or indemnities
given by the sureties detailed in annexure C (collectively "the guarantees") and
the purchaser (or its holding company or Astec) shall tender its own guarantees
if that is necessary to procure such release. To the extent that the purchaser
may be unable to procure a release of the sureties the purchaser indemnifies the
sureties against any claims that may be brought against the sureties in respect
of the guarantees where such claims are in respect of the assumed liabilities
and/or the contracts and where the cause of action of such claims arose on or
after the effective date.

Delivery

On the closing date and provided payment of the purchase price has been made in
terms of 7.1 below, the seller shall:

5.1.1 place the purchaser in possession, occupation and control of the business
and the assets at the premises of the business;

5.1.2 deliver to the purchaser all documents, records, customer lists,
contracts, and other documentation relating to the business which has not
already been delivered to the purchaser.

Transfer and delivery of the immovable properties shall be effected in the
manner set out in clause 12 below.

The parties shall sign such documents and do all such things as may be necessary
or desirable to enable the assets of the business capable of registration to be
registered in the name of the purchaser, at the purchaser's cost, and shall sign
separate cessions and assignments for transfer of the contracts and goodwill as
part of the sale, if so required by the purchaser.

The seller shall, from the signature date and up to and including the closing
date, act with due and proper care and diligence in relation to its conduct of
the business, and

shall apply the same standard of care and expertise as it applied prior to the
effective date. Without limiting the generality of the aforegoing the seller
shall not take any steps or omit to take any step other than in the ordinary
course of the conduct of the business, without the prior written consent of the
purchaser.

Purchase Price

purchase price

The purchase price payable by the purchaser to the seller for the business shall
be

R26,000,000.00 ("purchase price"), subject to such adjustment(s) as may be
required to be made thereto in accordance with the provisions of clauses 6.2 -
6.9 ("the purchase price adjustments").

effective date adjustment

The purchase price shall be adjusted at the closing date as follows:

if the net operating assets of the business at the effective date are less than
R35,598,000.00, the purchase price will be adjusted downward by the amount of
the difference in the purchase price and 73% of the net operating assets of the
business as at the effective date;*

if the net operating assets of the business as at the effective date exceed
R35,598,000.00 the purchase price shall be increased by the amount of the
excess.

For the purposes of determining and calculating "the net operating assets of the

business at the effective date" and hence the adjustment, if any, to be made to
the purchase price in terms of 6.2:

6.3.1 the equipment, the furniture and fittings and the immovable properties
("the fixed assets"), the inventory and the receivables shall be brought into
account at their respective book values recorded in the effective date
certificate (as defined below) in conformity with the principles, procedures,
practices and methods used in the preparation of previous financial statements
and accounts of the business; and

6.3.2 the assumed liabilities shall be brought into account in such valuation in
the amount ascribed thereto in the effective date certificate (as defined below)
in conformity with the principles, procedures, practices and methods used in the
preparation of previous financial statements and accounts of the business, it
being agreed that the amount by which the total value of the fixed assets, the
inventory and the receivables exceeds the total value of the assumed liabilities
shall comprise the net operating assets of the business at the effective date.

For the purposes of 6.3 above, the "effective date certificate" means accounts
of the seller in respect of the business for the trading period 1 June 2000 to
the effective date which accounts shall be prepared and certified by the
seller's auditors, Deloitte & Touche ("D&T"), at the seller's cost, in
conformity with generally accepted accounting principles, procedures, practices
and methods as applied by the South African Institute of Chartered Accountants
and, subject to the aforegoing, in conformity with the principles practices and
methods used in the preparation of previous financial statements and accounts of
the seller in respect of the business.

The net operating assets of the business as at the effective date and the
adjustments in 6.2 shall be calculated in accordance with the provisions of 6.2,
6.3 and 6.4 by D&T, at the seller's cost, and upon such calculation being
completed the amount of the net operating assets and the adjustments in 6.2 as
so calculated and the closing date certificate shall be forwarded to the
purchaser and Ernst & Young ("E&Y") for review within 30 (thirty) days of the
effective date. The purchaser, in conjunction with E&Y, shall be entitled to
review and verify the effective date certificate and the calculation of the net
operating assets and should:

6.5.1 the purchaser confirm the correctness of the effective date certificate
and the calculation and the amount of the net operating assets as at the
effective date and the adjustments in 6.2, such calculation shall be final and
binding on the seller and purchaser;

6.5.2 any dispute arise between the seller and the purchaser or D&T and E&Y,
such dispute shall be resolved in accordance with the provisions of 21.13 below
and the parties agree to be bound by a determination in accordance with 21.13
below.

31 December 2000 adjustment

The purchase price will be adjusted as at 31 December 2000 as follows:

6.6.1 the first R1,300,000.00 or part thereof of the net income before tax of
the

business shall be credited to the purchaser;

6.6.2 the second R1,300,000.00 or part thereof of the net income before tax of
the business shall be credited to the seller;

6.6.3 where the net income before tax of the business exceeds R2,600,000.00,

four sevenths thereof shall be credited to the seller and the remaining three
sevenths shall be credited to the purchaser.

For the purposes of clause 6.6, the "net income before tax of the business"
shall

mean the before tax profit of the business for the period 1 June 2000 to 31
December 2000 as reflected in the effective date certificate and the 31 December
certificate. For the purpose of this agreement, the "31 December certificate"
shall mean the accounts of the purchaser in respect of the business for the
trading period 30 September 2000 to 31 December 2000 which accounts shall be
prepared and certified by E&Y, at the purchaser's cost, in conformity with

generally accepted accounting principles, procedures, practices and methods as
applied by the South African Institute of Chartered Accountants and, subject to
the aforegoing, in conformity with the principles, procedures, practises and
methods used by the seller in the preparation of previous financial statements
and accounts of the seller in respect of the business provided that in
determining and calculating the net income before tax as aforesaid: (i) the
costs of retrenchment for the period 1 June 2000 to 31 December 2000 shall not
exceed R600,000.00; and (ii) the

inventory will be determined and accounted for on the same basis and applying
the same criteria as were applied by the seller as at 31 December 1999 and 30
May 2000; and (iii) any extraordinary bonuses, incentives or payments, paid to
employees of the business for the period in question which are not consistent
with the bonuses, incentives and payments to employees made by the seller for
the same period in the previous year, shall be excluded.

The net income before tax of the business as at 31 December 2000 and the

adjustments in 6.6 above shall be calculated in accordance with the provisions
of 6.6 and 6.7 above by E&Y, at the purchaser's cost, and upon such calculation
being completed, the amount of the net income before tax and adjustments in 6.6
above. as so calculated and the 31 December certificate shall be forwarded to
the seller and D&T for review within 30 (thirty) days of 31 December 2000. The
seller, in conjunction with D&T, shall be entitled to review and verify the 31
December certificate and calculation of the net income before tax of the
business and the adjustment in terms of 6.6 and should:

6.8.1 the seller confirm the correctness of the 31 December certificate and the

calculation and amount of the net income before tax of the business and the
adjustments in 6.6 above, the calculation shall be final and binding on the
purchaser and the seller;

6.8.2 any dispute arising between the purchaser and the seller or D&T and E&Y,
such dispute shall be resolved in accordance with the provisions of 21.13 below
and the parties agree to be bound by a determination in accordance with 21.13
below.

The purchase price adjustments as aforesaid shall be determined on or before

15 February 2001. The purchase price adjustments shall be set off against each
other and shall be remitted and disbursed pursuant to 7.3 below. An example of
the 31 December 2000 adjustment is set out in annexure D.

 

The parties agree that:

6.10.1 they shall use their respective best endeavors to procure that D&T and
E&Y, as the case may be, complete the preparation of the accounts, calculations
and reviews in terms of the aforegoing provisions of this clause as soon as
possible after they are instructed to do so but in all events on or before 15
February 2001 for the purposes of this agreement;

6.10.2 they shall use their best endeavors to procure that they review and
verify the accounts and calculations within 14 days after receipt of the same so
that they are finalized on or before 15 February 2001.

allocation of purchase price

The parties agree that the purchase price shall be allocated as follows:

6.11.1 as to the receivables and the prepayments and deposits, their respective

values as reflected in the closing date certificate;

6.11.2 as to the assumed liabilities, their value as reflected in the closing
date

certificate;

6.11.3 the balance of the purchase price shall be allocated as to the fixed
assets

(comprising the equipment, the furniture and fittings and the immovable
properties) and to the inventory only and such allocations shall be determined
by E&Y, acting as experts and not as arbitrators and whose decision shall be
final and binding on the parties.

Payment of the Purchase Price

The purchase price shall be paid by the purchaser in cash, free of exchange and

without deduction on the effective date, as follows:

7.1.1 R5,200,000.00 ("the retained portion") to First National Bank Limited to
be deposited in an interest bearing account in terms of clause 7.3 below
("escrow agent"). The purchaser shall against such payment provide the seller
with a letter from the escrow agent in terms of which the escrow agent
unconditionally agrees to release the retained portion pursuant to clause 7.3
below; and

7.1.2 the balance of the purchase price of R20,800,000.00 to the seller in terms
of 7.4 below.

If the purchaser fails to pay the purchase price referred to in 7.1 above on due
date, the purchase price shall bear interest until payment is made at the annual
compounded monthly rate of 14%, calculated with effect from the closing date.

In regard to the retained portion, the seller and purchaser agree that:

7.3.1 the escrow agent shall hold the retained portion in escrow in an interest

bearing account acceptable to the seller and purchaser and shall disburse the
retained portion as provided below;

7.3.2 the fees and expenses of the escrow agent shall be borne and paid by the

seller and the purchaser equally;

7.3.3 the retained portion shall be disbursed by the escrow agent on 15 February

2001 in the following manner:

the amount of any purchase price adjustment due to the purchaser

shall be paid to the purchaser; and

the remainder of the retained portion shall be paid to the seller,

it being agreed that the interest earned on the retained portion shall be paid
to the seller and/or the purchaser, as the case may be, pro rata based on the
amount of the retained portion paid to the party concerned;

7.3.4 if the retained portion is insufficient to cover the purchase price
adjustment, the difference shall be paid by the purchaser or the seller, as the
case may be,

to the other party on 15 February 2001.

All payments to be made in terms of this agreement shall be paid free of
exchange, set off and other deductions at the address of the parties recorded in
23.1.1 below

by way of a bank guaranteed cheque, electronic transfer or other method mutually

acceptable to the parties.

Inventory

On the effective date representatives of the parties shall conduct a physical
count of the inventory located at any manufacturing facility, warehouse or other
place of storage where the business is conducted.

In conducting the physical count of the inventory:

8.2.1 the representatives of the parties shall distinguish between current
stock, work in progress, obsolete stock, project inventories, stock in transit
and items of stock which are damaged or defective and stocks of raw materials,
furnished goods and packaging material and shall be entitled to verify the same,
it being recorded that damaged, unmerchantable and obsolete stock will be
determined and accounted for on the same basis and applying the same criteria as
were applied by the seller as at 31 December 1999 and 30 May 2000; and

8.2.2 all stock shall be valued at the lower of cost or net realizable value, it
being agreed that work in progress shall be valued to include the actual cost of
materials, labor and a proportionate share of production overhead expenditure,
on the same basis and applying the same criteria as were applied by the seller
as at 31 December 1999 and 30 May 2000.

Should any stock in trade not then be on hand but be in transit, the parties

representatives shall prepare a schedule of all such stock in transit
accompanied by copies of the orders under which such stock in transit was bought
by the business.

After the stock has been physically counted and stock sheets have been written
up

and completed, the stock sheets shall be signed by the parties' representatives
and once so signed shall be evidence of the quantities and values of the various
classes of the inventory of the business. The parties shall calculate the value
attributable to the stock in accordance with the provisions of this clause 8.

Should any dispute arise between the parties in relation to any matter set out
in this clause 8, such dispute shall be determined in accordance with the
provisions of

clause 21 below.

For the purposes of clauses 8.2.1, 8.2.2 and 6.7, in the event of a dispute
between

the criteria as at 31 December 1999 and 30 May 2000, the former will prevail.

Notice in Terms of the Insolvency Act

It is recorded that the parties have agreed to dispense with the publication of
the

notices referred to in Section 34(1) of the Insolvency Act, No 2 of 1936, as
amended.

Should any third party seek to attach or attach any of the assets pursuant to
any claim which such third party may allege it has against the seller, the
purchaser shall notify the seller in writing and the seller undertakes to take
all steps necessary to release the assets from any attachment and return them to
the purchaser within a reasonable time. Should the seller fail to do so, the
purchaser may, at its election and without prejudice to any other remedies which
it may have in terms of this agreement, discharge the liability owing to the
third party concerned and to claim and recover any such amount(s) so paid from
the seller.

Value Added Tax

The parties record and agree that:

10.1.1 the business is disposed of as a going concern on the basis that both the

seller and the purchaser will, as at the effective date, be or deemed to be
registered as vendors in terms of the provisions of the Value Added Tax Act,
1991, as amended ("the VAT Act");

10.1.2 the purchase price includes value added tax payable in terms of the VAT
Act as a rate of 0% (zero percent) in accordance with the provisions of Section
11(l)(e) of the VAT Act;

10.1.3 the business is, as of the signature date, and will be, as of the
effective date, an income earning enterprise and activity capable of separate
operation;

10.1.4 all of the assets necessary to carry on an enterprise as envisaged in the
VAT Act are disposed of by the seller to the purchaser in terms of this
Agreement.

Should value added tax be or become payable on the purchase price at a rate

different to the rate in 10.1.2, the purchase price shall ipso facto be deemed
to have been increased by such an amount and the purchaser shall be liable to
make payment to the seller of such increased amount against delivery to the
purchaser of a value added tax invoice therefor.

The purchaser warrants that it shall on the effective date be deemed to be

registered as a vendor in terms of the VAT Act. The seller warrants that it
shall on the effective date be registered as a vendor in terms of the VAT Act.

Employees

It is agreed that Section 197(2) of the Labour Relations Act 1995 is applicable
to the seller in terms of this agreement and that accordingly the employment of
each employee of the seller employed in regard to the business will continue in
force with the purchaser as the new employer.

The seller shall use reasonable endeavours to procure that each of its employees

listed in annexure E ("the employees") enters into a fresh agreement of
employment with the purchaser. The seller indemnifies the purchaser subject to a
maximum of R200,000.00 for any claims brought against the purchaser arising out
of the current CCMA disputes brought against the seller by C De Villiers and P.
P Mhlongo prior to the effective date.

The seller warrants and undertakes that the employees of the seller employed in

regard to the business are identified in annexure E.

The seller shall, in compliance with prevailing labour law, advise the entire
workforce of the business of the transaction contemplated by this agreement,
after the

consultation with and after having obtained the approval of the purchaser as to
the manner in which such advice shall be communicated, forthwith after the
signature date.

It is agreed that all employees of the business belonging to the BL Fund as at
the

effective date will, subject to the rules of the BL Fund, be transferred to
another pension, provident fund or similar fund offered by the purchaser. The
transfer of funds will be the actuarial reserve value of the BL Fund, in respect
of the employees (being no less than R43,585,724.00 as at 30 September 2000),
plus the current asset value of additional voluntary contributions within the BL
Fund, in respect of the portion applicable to the employees (being an amount of
no less than R2,660,971.65 as at 30 September 2000), plus an amount of
R16,000,000.00 representing surplus, that being a total of no less than
R62,246,696.00. The

purchaser indemnifies and holds the seller harmless against any and all claims
from or obligation to pay, the employees in respect of any post retirement
medical aid benefits.

Should the purchaser at any time after the closing date terminate the employment
of any of the employees for any reason whatsoever, the purchaser hereby
indemnifies and holds the seller harmless in respect of any claim of whatever
nature and however arising which any such employee may have or assert against
the seller and/or the purchaser, whether in respect of any period prior to the
effective date or thereafter.

Transfer of the Immovable Properties

Transfer of the immovable properties will be undertaken by conveyancers
appointed by the seller ("conveyancers").

The risk and profit and loss in respect of the immovable properties shall pass
to the purchaser on the effective date and ownership of the immovable properties
shall pass to the purchaser on registration of transfer of the immovable
properties to the purchaser.

The purchaser shall pay the rates, taxes and other charges in relation to the
immovable properties with effect from the effective date.

Occupation of the immovable properties shall be given to the purchaser on the
closing date.

The purchaser shall be liable for the legal costs of and incidental to the
transfer of the immovable properties to the purchaser, including any duties, if
applicable, save for any costs relating to the cancellation of existing mortgage
bonds over the immovable properties.

Transfer of the immovable properties -shall be given as soon as possible after
the closing date. The parties shall, within 7 days of being called upon to do so
by the conveyancers, sign all documents required to be signed, and furnish all
documents required to be furnished, by the parties to enable transfer of the
immovable properties to be given to the purchaser.

Receivables

The seller hereby cedes to the purchaser, who hereby accepts such cession, with
effect from the effective date, all the seller's right, title and interest in
and to the receivables and the purchaser shall collect, for its own account, the
receivables.

In the event that any debtor of any receivable ceded in terms of 13.1 makes
payment, in part or in full, of such debt to the seller after the effective
date, the seller shall, within 7 (seven) days after receiving such payment pay
the same to the purchaser in cash, free of the cost of the transfer of monies
and without any deduction or set-off of whatsoever nature.

In the event of the purchaser not being able to collect any of the receivables
in full within 120 (one hundred and twenty) days of the closing date, the
purchaser shall be entitled, within a period of 60 (sixty) days thereafter, to
notify the seller of the failure of the debtor(s) concerned and in such notice
shall give details of the name of the debtor and. the amount not paid. Upon
receipt of such notice, the seller shall purchase and take cession of the
purchaser's claim against the debtor for the unpaid receivable(s) in an amount
equal to 73% of the face value of the unpaid receivable(s) and the seller shall
pay such amount to the purchaser within 14 (fourteen) days of such recession.

All payments received in respect of any receivables shall be allocated to the
oldest debt due to the business by the debtor in question unless the debtor
concerned otherwise nominates, other than at the request of the purchaser. The
purchaser undertakes to use its best endeavours to collect the receivables.

Warranties

The following warranties are, unless otherwise stated in respect of any
warranty, (in which case the specified period shall apply), given as at the
effective date. The seller warrants to the purchaser that except as disclosed in
annexure F and the documents referred to in annexure F which were made available
to the purchaser:

14.1.1 Assets

14.1.1.1 the seller owns the assets and has good and marketable title thereto,
and except for agreements entered into in the ordinary course of business, no
other person has any rights to or in respect of the assets;

14.1.1.2 the purchaser shall be entitled to have the same use and enjoyment of
the assets as that which the seller had prior to the effective date of this
agreement;

14.1.1.3 the seller is unaware of any material defects in the assets or any
material facts or material circumstances which may cause any of the assets to
break down after the effective date, save for any breakdowns in the ordinary
course. Save as provided herein, all the assets are sold voetstoots and in the
condition they are in on the effective date. Subject to the aforegoing, the
seller agrees to maintain the assets in the condition they are in on the
signature date until the closing date, fair wear and tear excepted;

14.1.1.4 the seller has maintained a register of the assets in accordance with
general accepted and sound accounting practice;

14.1.1 .5 none of the assets are subject to any mortgage, debenture or notarial
bond, cession or pledge or any other encumbrance, or have been purchased under
any hire-purchase or suspensive sales agreement or are subject to any lease;

14.1.1.6 none of the assets is subject to any option or right of first refusal
of any person;

14.1.1.7 the seller is the true and lawful owner of the immovable properties and
the improvements thereon and is and will be entitled to dispose of all of the
immovable properties to the purchaser in terms of this agreement;

14.1.1.8 the immovable properties are suitable for the purposes for which they
are used, are used in the conduct of the business and are sufficient for the
conduct of the business;

14.1.1.9 the immovable properties are served by all utilities required for the
conduct of the business;

14.1.1.10 the immovable properties will comply. in every respect with all
Government, Provincial and Local Authority requirements affecting them or
relating to them and with the requirements in the conditions of title;

14.1.1.11 the seller has not been called upon, by any Government, Provincial,
Local or other competent authority and will not be under any obligation, to make
any alterations, repairs or additions to the immovable properties;

14.1.1.12 the immovable properties will only be subject to the servitudes,
restrictions and encumbrances referred to in the title deeds thereof and which
may apply by operation of law;

14.1.2 Goodwill and Scope of Business

at the effective date the seller will not have done or omitted to do anything
which has or will:

14.1.2.1 materially prejudice the goodwill;

14.1.2.2 reduce the scope of the business;

14.1.3 The Contracts

14.1.3.1 all the contracts have been entered into under normal credit terms and
are subject to payment in accordance with those terms;

14.1.3.2 there is no single contract with a customer or supplier which is of
longer duration than 12 months, and the seller is not party to any unusual
agreement;

14.1.3.3 the seller is not party to any contract with any of its directors or
employees requiring more than one month's notice of termination, or entitling
any of them to unusual compensation on termination of employment, or to
participation in or entitlement to a commission on profit;

14.1.3.4 the seller is not party to any agreement which has not been entered
into on an arms-length basis and on terms which are normal having regard to the
nature of its business;

14.1.3.5 copies of all contracts and other documents submitted to the purchaser
in connection with this agreement fully and correctly reflect all the terms and
conditions thereof, are not subject to any claims for rectification, and have
not been amended in any respect;

14.1.3.6 the contracts are in full force and effect and the seller is not in
breach of any contract entered into between it and any other person and has
complied in all material respects with its obligations under such contract. To
the best of the seller's knowledge and belief, the other party(ies) to the
contracts are not in default of any material obligations under such contracts;

14.1.3.7 the seller is not aware of any facts, matters or circumstances which
may give rise to the cancellation of any of the contracts to which the seller is
bound as a result of any breach thereof by the seller;

14.1.3.8 the transaction provided for in this agreement does not constitute a
breach of any of the seller's contractual obligations in respect of the business
nor will it entitle any person to terminate any contract to which the seller is
a party in respect of the business;

14.1.4 Intellectual Property Rights

14.1.4.1 to the best of the seller's knowledge, the business conducted by the
seller does not infringe any patent, copyright, trade mark or other industrial
property rights or any other rights of any other person and no person is
entitled to an order requiring the seller to change its name or its trading
style, or any of the marks and designs applied by it to its products; and

14.1.4.2 the seller has the right to use the patents and trademarks listed in
annexure B;

14.1.5 Laws, Regulations, Consents, Licenses and Permits

14.1.5.1 the condition of the premises from which the business is conducted
satisfies the requirements of all relevant authorities for the grant of the same
trade licenses as are presently held by the seller in respect of the business on
terms at least as favourable as those which apply to the seller;

14.1.5.2 all instructions which have, from time to time, been issued by any
inspector appointed in terms of the Factories Act have been carried out in
respect of the premises;

14.1.5.3 the seller is in possession of all consents, permits and licenses
necessary for the conduct of its business and affairs, and the seller is not
aware of any facts which may give rise to the cancellation of, or failure to
renew, any such licenses, permits or consents or to their only being renewed
subject to the imposition of onerous conditions not presently applicable
thereto;

14.1.6 Labour Laws, Regulations, Determinations, Agreements and Disputes

14.1.6.1 the seller has complied with all wage determinations and industrial
conciliation agreements which apply to it, its business and its employees;

14.1.6.2 the seller has complied with the grievance procedures agreed to by it
with regard to grievances of and relations with its employees;

14.1.6.3 the seller has complied with the labour union recognition agreement (if
any) to which it is a party;

14.1.6.4 the seller is not party to any labour disputes and is not obliged by
law, agreement, judgment or order of court, to reinstate employees that have
been dismissed or will be dismissed;

 

14.1.7 Insurance

14.1.7.1 the seller carries insurance cover in respect of the business and the
assets (including the motor vehicles) against the loss arising from accident,
fire, earthquake, flood, burglary, theft, employer's liability, workmen's
compensation, public liability, storm damage, civil commotion, riot or political
risk and loss of profits, and such insurance will continue to be effective for a
period terminating not earlier than 30 days after the effective date (after
which time the purchaser shall take out insurance in respect of the business);
all premiums due in respect of such insurance have been paid and the seller has
complied with all of the conditions to which the liability of the insurers under
the policies of insurance will be subject;

14.1.7.2 the seller is not aware of any facts, matters or circumstances which
may give rise to the cancellation of the policies of insurance referred to in
clause 14.1.7.1 or the repudiation of any claims thereunder or to such policies
not being renewed in the future or only being renewed subject to the imposition
of onerous conditions not presently applicable;

14.1.8 Employment, Leave, Remuneration and Pension

14.1.8.1 no employee or official of the seller is entitled to any exceptional
leave privileges, accumulated leave, payment in lieu of leave, pension or the
like and none of the terms on which any employee of the business is employed
(including without limitation any terms relating to compensation or benefits
payable to than employee upon his retrenchment or redundancy) will have been
changed since 30 May 2000;

14.1.8.2 on the closing date the seller will not in any material respect have
improved the terms of employment of or remuneration payable to any of its
employees from that prevailing at the signature date;

14.1.8.3 the actuarial reserve value of the BL Fund, in respect of the
employees, and as at 30 September 2000, is no less than R43,585,724.00;

14.1.8.4 the current asset value of additional voluntary contributions within
the BL Fund, in respect of the employees, and as at 30 September 2000 is no less
than R2,660,971.65.

14.1.9 Restraint of Trade

the seller is not bound by any restraint of trade agreement

14.1.10 Warranties Regarding Books of Account

the books and records of the business are up-to-date and have been properly kept
according to law and will be capable of being written up within a reasonable
time;

14.1.11 Environmental Warranties

14.1.11.1 the seller complies with all conditions, limitations, obligations,
prohibitions and requirements contained in any environmental legislation or
regulations, by-laws, or ordinances ("environmental legislation") and the seller
is not aware of any facts or circumstances which may lead to any breach of any
environmental legislation including without limitation the Environmental
Conservation Act and the Water Act;

14.1.11.2 no poisonous, noxious, hazardous, polluting, dangerous or
environmentally harmful substances or articles have been produced, treated, kept
at or deposited at the premises where the seller carries on business, or have
been released or discharged from such premises and in particular no matter or
thing been discharged into any public sewer or into any drain or sewer
connecting the public sewer and has not contaminated the land surrounding the
premises or any water;

14.1.11.3 there are no deficiencies in the waste disposal arrangements carried
on at or in respect of the premises which may lead to a failure by the seller to
comply with any existing environmental legislation, including without
limitation, the Environmental Conservation Act and the Water Act or which will
harm the environment;

14.1.11.4 there have been no disputes, claims or investigations or other
proceedings pending or threatened regarding the use of the seller's premises, or
the release of any substances from such premises;

14.1.11.5 there are no environmental claims, investigations or other proceedings
pending or threatened against the seller in respect of the business and there is
no actual or contingent liability of the seller to make good, repair, reinstate
or clean up any property;

14.1.11.6 no water, whether surface or ground water, has been contaminated,
polluted or the quality thereof altered in such a way that the provisions of any
water law whether common law or statutory law will have been breached.

14.1.12 Other Warranties

14.1.12.1 the audited financial statements of the business as of 31 December,
1999 and unaudited financial statements of the business as of 31 May, 2000 and
the related statements of income for the period then ended (the "financial
statements") were prepared in accordance with the business' historic accounting
practices, consistently applied, and were derived in all material respects from
the books and records of the business and are complete and accurate in all
material respects. The financial statements fairly present the financial
position and results of operations of the business for the periods therein
indicated;

14.1.12.2 annexure G sets forth the aggregate product warranty claims paid by
the seller for each of the past three complete fiscal years;

14.1.12.3 except as set forth on annexure F, there is to the best of the
seller's knowledge and belief, no governmental or private litigation,
proceeding, claim, suit or audit of any kind whatsoever pending before any court
or quasi-judicial or administrative agency of any jurisdiction or before any
arbitrator or, to the knowledge of the seller, threatened against the seller,
nor any outstanding injunction, judgement, order, decree, ruling or, to the
knowledge of the seller, investigation which relates to the business or any of
the assets;

14.1.12.4 save as provided in annexure F or annexure I, the seller has not
granted any customer any product warranty which exceeds 12 (twelve) months.

 

14.1.13 Disclosure

All facts and circumstances material to this transaction and not known to the
purchaser, or which would be material or would be reasonably likely to be
material to a purchaser of the business have been disclosed to the purchaser.
The representations and warranties in this agreement, or in any certificate
delivered in connection herewith or therewith shall survive the closing date
provided that no claim may be brought against the seller where the cause of
action arises on or after the third anniversary of the effective date.

The purchaser shall only be entitled to terminate this agreement pursuant to a
breach of any of the warranties if such breach is material and causes loss or
damage to the purchaser and such loss or damage is not paid or made good by the
seller.

The seller indemnifies and holds the purchaser harmless from and against any
loss, damages, claims, actions, liabilities, costs or expenses (including
attorneys fees and expenses) of any nature whatsoever and howsoever incurred,
which are suffered or sustained by the purchaser pursuant to any breach by the
seller of any of the warranties contained in this agreement. Notwithstanding the
aforegoing or anything to the contrary contained in this, agreement, the seller
shall not be liable for any consequential damages, and the amount of loss,
damages, liabilities, costs or expenses the purchaser shall be entitled to claim
from the seller arising out of or attributable to the failure of the seller to
discharge any of its obligations under this agreement, any breach of any
warranty, undertaking or representation in this agreement or the failure to
comply with any indemnity, shall be limited to and shall not exceed the total
purchase price actually paid by the purchaser to the seller in terms of this
agreement.

In the event of a breach by the seller of any warranty under this agreement that
also gives rise to a claim for indemnity in terms of this agreement, the
purchaser shall not be entitled to claim both in respect of such breach of
warranty and in respect of such indemnity.

The purchaser shall notify the seller of any claim which may be made against the

seller in respect of any matters referred to in this clause 14 within a
reasonable time of the purchaser becoming aware thereof, to enable the seller to
take steps to contest such claim. The seller shall be entitled to contest the
claim concerned and shall be entitled to control the proceedings in regard
thereto, provided that:

14.5.1 the seller indemnifies the purchaser against all party and party and
attorney and own client costs which may be incurred as a 'consequence of such
steps

and the purchaser shall be entitled to require the seller to give reasonable
security against such costs;

14.5.2 the purchaser shall render reasonable assistance to the seller (at the
expense of the seller) in regard to the steps taken by the seller.

 

Restraint

The seller acknowledges that:

15.1.1 with effect from the effective date, the purchaser will carry on the
business;

15.1.2 it has acquired knowledge of and have been privy to the confidential

information (as defined in 15.3.2 below), trade secrets and know-how relating to
the business;

15.1.3 the use or disclosure of the trade secrets, know-how and confidential

information referred to in this clause 15.1 would be of significant benefit to
any competitor of the purchaser and the business and the purchaser will suffer
prejudice if they or any third party makes the trade secrets, know-how or
confidential information available to competitors of the purchaser or the
business or if they carry on business in competition with the business.

In the circumstances, the seller acknowledges that the confidentiality and
restraint

undertakings referred to in this clause 15 are necessary to protect the
proprietary and legitimate interests of the purchaser in the business.

For the purposes of this clause 15 the following words and phrases shall bear
the

meanings assigned to them in this sub-clause:

15.3.1 "competitive activity" means any activity which is the same as the
business;

15.3.2 "confidential information" means:

15.3.2.1 any information in respect of know-how, processes, systems, business
methods, marketing methods, promotional plans, financial models, inventions,
long term plans and any other information of the business, in whatever form it
may be;

15.3.2.2 all internal control systems of the business;

15.3.2.3 details of the business' financial structure and operating results;

15.3.2.4 customer and supplier lists of the business;

15.3.2.5 the contractual and financial arrangements between the business and
others with whom it has business arrangements of whatsoever nature.

15.3.3 "entity" includes any association, business, close corporation, company,

concern, enterprise, firm, partnership, person, sole proprietorship, trust,
undertaking, voluntary association or similar entity;

15.3.4 "the restraint period" means a period of 5 (five) years calculated from
the

effective date;

15.3.5 "the territory" means any territory in the world.

To protect the purchaser's interests in the business, the seller agrees that it
shall

not, subject to 15.7 below:

15.4.1 during the restraint period be interested or engaged, directly or
indirectly, in any capacity (including but not limited to advisor, agent,
consultant, director, employee, financier, manager, member of a close
corporation, member of a voluntary association, partner, proprietor,
shareholder, trustee) in any entity directly or indirectly engaged or interested
in any competitive activity in the territory;

15.4.2 at any time disclose any confidential information other than to entities

connected with the business or the purchaser who are entitled to know such
confidential information or as may be required in this agreement or by law.

 

The seller acknowledges and agrees that:

15.5.1 the restraints imposed upon it in terms of this clause (interpreted in
their widest sense as contemplated in 15.6 below) are reasonable as to subject
matter, period and territory;

15.5.2 the provisions of 15.4 above shall be construed as imposing separate,

severable and independent restraints in respect of:

15.5.2.1 each of the years falling within the restraint period;

15.5.2.2 each state, province, division or council area, municipal area,
magisterial district, town and locality falling within the territory;

15.5.2.3 each activity falling within the ambit of a competitive activity;

15.5.2.4 each capacity in relation to the competitive activity which they are
prohibited from undertaking in terms of this clause.

The restraints set out in 15.4 shall be given the widest possible interpretation
and

invalidity or unenforceability of any one or combination of restraints referred
to above (including the restraints interpreted in their widest cumulative senses
aforesaid) shall not affect the validity and enforceability of the other
restraints referred to in 15.4 or any combination of such restraints.

The purchaser acknowledges that BLZ carries on the same or a similar business as

the business, under a separate division known as the "Samuel Osborn" division
("the Samuel Osborn business"). Notwithstanding anything to the contrary
contained in this agreement, the purchaser hereby agrees that the restraint
undertakings in this clause 15 will not apply to BLZ or the Samuel Osborn
business provided it limits its activities to the territory where it conducts
its business pursuant to the sublicence agreement (as amended) referred to in
clause 2.1.5 above.

Boart Longyear Zimbabwe

It is recorded that:

16.1.1 BLZ carries on the Samuel Osborn business;

16.1.2 the purchaser wishes to consider acquiring the Samuel Osborn business
from BLZ.

If at any time during the period from the closing date to 28 September 2002, BLZ

wishes to dispose of the Samuel Osborn business, the seller agrees to notify the
purchaser thereof. Subject to the prior consent of all of the shareholders of
BLZ, the seller will endeavour to procure that BLZ offers to sell the Samuel
Osborn business to the purchaser on and subject to terms and conditions and at a
purchase price agreed between the purchaser and BLZ.

Name

Save as provided in 15.7, the seller shall cease using the trading name "Osborn"
after the closing date.

Suretyship

Astec hereby binds itself to the seller as surety for and co-principal debtor in
solidurn with the purchaser, for the due and proper performance by the purchaser
of all of the obligations of the purchaser in terms of this agreement.

Costs

Each of the parties shall be responsible for the payment of their own legal and
other costs incurred in connection with this agreement. The seller and the
purchaser shall pay any fees or costs incurred in obtaining any approvals
pursuant to 2.1.3 and/or 2.4 above in equal shares.

Any costs, including attorney and own client costs, incurred by either party
arising out of the breach by the other party of any of the provisions of this
agreement shall

be borne by the party in breach.

Co-operation and Confidentiality

The parties undertake:

to co-operate and ensure that the sale and take over of the business, the assets
and the ceded contracts in terms of this agreement will be effected with as
little disruption as possible;

to do all such things and sign all such documents as may be necessary to give
effect to the intent of this agreement;

to use their best endeavours to ensure that the good relationship which has
existed between the seller and its clients and the purchaser and its clients
will not be adversely affected by the implementation of this agreement;

to treat the negotiations, the content and substance of this agreement, and all
other matters relating to this agreement in the strictest of confidence and not
to make disclosure thereof to any party, except insofar as may be necessary to
give effect to the intent of this agreement or as mutually agreed in writing.

Disputes

Any difference or dispute arising out of this agreement including (but without
limiting the generality of the aforegoing):

21.1.1 the interpretation thereof;

21.1.2 the rectification thereof;

21.1.3 the effect thereof;

21.1.4 the parties' respective rights or obligations thereunder;

21.1.5 a breach thereof;



21.1.6 the termination thereof;

21.1.7 any matter arising out of the termination thereof;

shall be submitted to and decided by arbitration in the manner set out in this
paragraph 21.

The arbitration referred to in 21.1 shall be held in Johannesburg in a summary

manner, namely, on the basis that it shall not be necessary to observe or carry
out either the strict rules of evidence or the usual formalities or procedure,
that is to say, in the absence of agreement between the parties, the procedure
to be followed shall be laid down by the arbitrator.

The parties shall use their best endeavours to procure that the arbitration
shall be

held and concluded within 15 days after it is demanded.

The arbitrator shall be, if the question in issue is:

21.4.1 primarily an accounting matter, an independent accountant associated with
an internationally recognized accounting firm of not less than 5 years'
standing; or

21.4.2 primarily a legal matter or any other matter, a practicing attorney of
not less than 5 years' standing;

agreed upon between the parties and, failing agreement, appointed on the
application of either party, in the case of 21.4.1 being applicable, by the
President for the time being of the South African Institute of Chartered
Accountants, or in the case of 21.4.2 being applicable, by the President for the
time being of the Transvaal Law Society.

If agreement cannot be reached within 3 days after the arbitration has been

demanded as to whether the question in issue falls under 21.4.1 or 21.4.2, then
the matter shall be deemed to fall under 21.4.2.

The arbitrator shall be entitled to consult such persons as he may deem
necessary

to reach a just and equitable conclusion and the parties to the dispute shall
have no right to be present during such consultation or to be made aware
thereof. The arbitrator shall be entitled to investigate or cause to be
investigated any matter, fact or things which he considers necessary or
desirable in connection with any matter referred to him for decision, and for
that purpose shall have the widest possible powers of investigating all the
books and records of the parties affected by the dispute, including the right to
the fullest inspection of the same by him or by his duly authorized
representative(s) and the right to take copies or make extracts therefrom and to
have the same produced and/or delivered to any reasonable place required by him
for the aforesaid purpose and shall have the right to interview and question
under oath any affected party or their directors or officers or employees or
agents and/or to call for written submissions by any affected party and/or their
directors or officers or employees or agents.

The arbitrator shall not be bound to follow strict principles of law, but may
decide the matters submitted to him according to what he considers just and
equitable in the circumstances, and, therefore, the strict rules of law need not
be observed or be taken into account by him in arriving at his decision.

The arbitrator shall be entitled to make such award, including an award for
specific damages and the costs of the arbitration or to grant such interdict,
damages or penalty or penalties or otherwise as he in his discretion may deem
fit and appropriate.

The arbitrator's decision shall be final and binding on all parties affected
thereby,

shall be carried into effect and may be made an order of any competent court to
whose jurisdiction any of the parties to the dispute is subject.

Notwithstanding the reference in this paragraph 21 to an "arbitrator," any such

arbitrator shall act as an expert and not as an arbitrator and shall not,
therefore, be bound by the provisions of any arbitration laws for the time being
in force.

This paragraph 21 shall constitute the irrevocable consent of the parties hereto
to

the arbitration proceedings in terms hereof, and neither party shall be entitled
to withdraw therefrom or to claim any such arbitration proceedings that it is
not bound by this paragraph.

This paragraph 21 is severable from the rest of this agreement and shall
therefore

remain in effect even if this agreement is terminated.

Notwithstanding the aforegoing provisions of this 21, if any dispute may arise

between D&T and E&Y (or the purchaser and the seller) in respect of the matters
contemplated in clause 6:

21.13.1 the parties shall procure that D&T and E&Y shall refer such dispute to
an

independent chartered accountant agreed to by the seller and the purchaser (or
if the seller and the purchaser fail to agree, by an independent chartered
accountant appointed by the President for the time being of the South African
Institute of Chartered Accountants), within 7 days after the dispute arises on
the basis that such independent chartered accountant, in consultation with

D&T and E&Y, shall endeavour to resolve the dispute within a reasonable time;

21.13.2 any decision reached by the independent chartered accountant (who shall
act as an expert and not as an arbitrator) shall be final and binding on the
parties and shall be carried into effect forthwith.

Nothing contained in this paragraph 21 shall preclude either party from
obtaining

urgent relief in a court of competent jurisdiction where urgent relief is
applicable.

Breach

Either party shall be entitled, without prejudice to its rights to claim
specific performance or to claim damages, to cancel this agreement as a
consequence of any material breach by the other party of any of the material
provisions of this agreement and provided that such breach is incapable of being
remedied by the payment of compensation or, if it is capable of being remedied
by compensation, the defaulting party fails to pay the same after the amount of
such payment has been finally determined, and 30 days written notice demanding
such payment shall have been delivered to the defaulting party.

 

Miscellaneous matters

Addresses and Notices

23.1.1 For the purposes of this agreement, including the giving of notices and
the serving of legal process, the parties choose domicilium citandi et
executandi ("domicilium") as follows:

 

the seller

:



physical address

: Boart Longyear Corporate



4th Floor, Boart Longyear Place

20 Fredman Drive

Sandton, 2196

South Africa

Attention: Mr. Norman Gibson

telefax no: 783-2411

the purchaser

:



physical address

: 57 Jansen Road



Elandsfontein, 1406

South Africa

telefax no: 388-1136

Astec

:



physical address

: 4101 Jerome Avenue



Chattanooga, Tennessee 37407

USA

Attention:_______________________

telefax no: 423 827 1818

23.1.2 A party may at any time change that party's domicilium by notice in
writing to each of the other parties, provided that the new domicilium is in the
Republic

of South Africa and consists of, or includes, a physical address at which
process can be serviced, such new address being effective on receipt by the
addressee of such written notice.

23.1.3 Any notice given in connection with this agreement shall:

23.1.3.1 be delivered by hand; or

23.1.3.2 be sent by overnight courier; or

23.1.3.3 be sent by telefax (if the domicilium includes a telefax number),

to the domicilium chosen by the party concerned.

23.1.4 A notice given as set out above shall be deemed to have been duly given:

23.1.4.1 if delivered, on the date of delivery;

23.1.4.2 if sent by telefax, on the day that the telefax is transmitted.

Entire Contract

This agreement constitutes the entire contract between the parties with regard
to the matters dealt with in this agreement and no representations, terms,
conditions or warranties not contained in this agreement shall be binding on the
parties.

Variation and Cancellation

No agreement varying, adding to, deleting from or canceling this agreement,
shall be effective unless reduced to writing and signed by or on behalf of the
parties.

Indulgences

No indulgence granted by a party shall constitute a waiver of any of that
party's rights under this agreement; accordingly, that party shall not be
precluded, as a consequence of having granted such indulgence, from exercising
any rights against the other which may have arisen in the past or which may
arise in the future.

Governing Law

This agreement shall be governed by and construed and interpreted in accordance
with the laws of the Republic of South Africa and the parties irrevocably
consent to a non-exclusive jurisdiction of the Witwatersrand Local Division of
the High Court of South Africa. In the event of any conflict or inconsistency
between the laws applicable in the various Provinces of the Republic of South
Africa, the law as applied in the Province of Gauteng will prevail.

Assignment

Neither party shall be entitled to cede or assign its rights or obligations
under this agreement without the prior written consent of the other party.

Terms Excluded

To the extent permissible by law, no party shall be bound by any express or
implied term, representation, warranty, promise or the like not recorded herein,
whether it induced the contract and/or whether it was negligent or not.

Interpretation

In this agreement, unless inconsistent with the context:

23.8.1 words referring to one gender shall include a reference to the other
genders;

23.8.2 words importing the singular shall include the plural and vice versa;

23.8.3 words referring to natural persons shall include companies and vice
versa.

Signed at __________________________ on _________________ ______, 2000.

 

As witness:

___________________________ ______________________________________

for and on behalf of ANGLO OPERATIONS

LIMITED (Osborn MMD division), duly

authorized

Signed at __________________________ on _________________ ______, 2000.

 

As witness:

___________________________ ______________________________________

for and on behalf of HIGH MAST

PROPERTIES 18 (PROPRIETARY)

LIMITED, duly authorized



 

Signed at __________________________ on _________________ ______, 2000.

 

As witness:

___________________________ ______________________________________

for and on behalf of ASTEC INDUSTRIES, INC., duly authorized

 

 